      Case 17-20518-GLT                        Doc 140
     Fill in this information to identify the case:
                                                               Filed 05/03/21 Entered 05/03/21 15:35:53                        Desc Main
                                                              Document Page 1 of 4
     Debtor 1              KELLY M. HANEY


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          17-20518GLT




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  WELLS FARGO BANK NA - TRUSTEE                                                   6-3

 Last 4 digits of any number you use to identify the debtor's account                         2   9   6   1

 Property Address:                             7 BARTON DR
                                               PITTSBURGH PA 15221




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $           0.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $           0.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $           0.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $887.33
         The next postpetition payment is due on                 4 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
   Case 17-20518-GLT                 Doc 140    Filed 05/03/21 Entered 05/03/21 15:35:53                               Desc Main
                                               Document Page 2 of 4



Debtor 1     KELLY M. HANEY                                                   Case number   (if known)   17-20518GLT
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   05/03/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 17-20518-GLT           Doc 140     Filed 05/03/21 Entered 05/03/21 15:35:53                             Desc Main
                                          Document Page 3 of 4



Debtor 1     KELLY M. HANEY                                            Case number   (if known)   17-20518GLT
             Name




                                             Disbursement History

Date         Check #    Name                                 Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3)
04/08/2020              WELLS FARGO BANK NA - TRUSTEE        REALLOCATION OF PRINCIPAL                                 955.94
06/26/2020   1164929    WELLS FARGO BANK NA - TRUSTEE        AMOUNTS DISBURSED TO CREDITOR                             845.17
08/25/2020   1171080    WELLS FARGO BANK NA - TRUSTEE        AMOUNTS DISBURSED TO CREDITOR                             820.89
10/26/2020   1177260    WELLS FARGO BANK NA - TRUSTEE        AMOUNTS DISBURSED TO CREDITOR                             823.85
01/25/2021   1186255    WELLS FARGO BANK NA - TRUSTEE        AMOUNTS DISBURSED TO CREDITOR                           1,634.87
02/22/2021   1189380    WELLS FARGO BANK NA - TRUSTEE        AMOUNTS DISBURSED TO CREDITOR                           1,632.00
03/26/2021   1192700    WELLS FARGO BANK NA - TRUSTEE        AMOUNTS DISBURSED TO CREDITOR                           3,765.80
04/26/2021   1195920    WELLS FARGO BANK NA - TRUSTEE        AMOUNTS DISBURSED TO CREDITOR                              84.72
                                                                                                                    10,563.24




Form 4100N                                  Notice of Final Cure Payment                                               page 3
  Case 17-20518-GLT           Doc 140      Filed 05/03/21 Entered 05/03/21 15:35:53                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

KELLY M. HANEY
7 BARTON DRIVE
PITTSBURGH, PA 15221

ALBERT G REESE JR ESQ
THE LAW OFFICE OF ALBERT G REESE JR
640 RODI RD 2ND FL STE 2
PITTSBURGH, PA 15235

WELLS FARGO BANK NA - TRUSTEE
C/O SELECT PORTFOLIO SERVICING INC*
PO BOX 65450*
SALT LAKE CITY, UT 84115

SELECT PORTFOLIO SERVICING**
BANKRUPTCY NOTICES**
POB 65250
SALT LAKE CITY, UT 84165

KML LAW GROUP PC*
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




5/3/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
